Citation Nr: 0831817	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for an 
anxiety disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the RO 
in North Little Rock, Arkansas, which continued a 30 percent 
rating for an anxiety disorder.

In February 2008, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  


FINDINGS OF FACT

1. The veteran in this case served on active duty from 
January 1974 to December 1974. 

2. On September 4, 2008, the Board was notified by the RO 
that the veteran died in March 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


